Citation Nr: 1102185	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-24 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1990 and from February to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This matter was previously remanded by the Board in February 2008 
for additional development.  The Board issued a decision in the 
case in a September 2009 decision and the Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2010, the Court granted a Joint Motion to Remand.  


FINDING OF FACT

X-rays of the right knee have shown evidence of osteoarthritis; 
range of motion of the right knee has been no less than 0 degrees 
of extension and 100 degrees of flexion with pain beginning at 90 
degrees of flexion; there is no objective evidence of recurrent 
subluxation or lateral instability of the right knee.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2010).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to the assignment of disability ratings, as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2002 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection (as the 
claim was then).  Post-rating letters dated in January 2005 and 
May 2008, provided notice regarding what information and evidence 
is needed to substantiate a claim for increased rating.  Each 
letter also provided notice as to what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  In addition, the May 2008 
letter, along with a June 2006 letter, provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.

The September 2004 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the October 2002 
letter.  After issuance of the January 2005, June 2006, and May 
2008 letters, and opportunity for the Veteran to respond, the 
July 2009 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the latter 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the reports of July 2004, August 
2005, December 2006, and December 2008 VA examinations.  Also of 
record and considered in connection with the appeal are the 
transcript of the July 2007 Board hearing and the various written 
statements provided by the Veteran and by her representative, on 
her behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Shinseki.


II.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability and has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes. 

Additionally, under Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), when a Veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of the disorder since 
the effective date of service connection.

The Veteran was initially rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for right knee patellofemoral tracking 
syndrome.  The Veteran's right knee disorder is currently rated 
at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for 
with traumatic arthritis of the right knee.  Under Diagnostic 
Code 5010, traumatic arthritis is rated as degenerative arthritis 
(established by X-ray) under Diagnostic Code 5003, which in turn, 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260, limitation of flexion of either leg 
to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires flexion limited to 45 degrees.  A 20 
percent rating requires flexion limited to 30 degrees.  A 30 
percent rating requires flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either leg 
to 5 degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 50 
percent rating requires extension limited to 45 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Standard knee range of motion is from 0 degrees (extension) to 
140 degrees (flexion). See 38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  The VA General Counsel has further held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

III.  Analysis

By a rating decision dated September 2004 the RO granted service 
connection for right knee patellofemoral tracking syndrome and 
assigned a noncompensable rating, effective August 26, 2002.  The 
Veteran appealed, asserting that her disability warranted a 
compensable rating.

In June 2006, the RO granted an increased rating of 10 percent 
for right knee patellofemoral tracking syndrome, effective August 
26, 2002.  The Veteran chose to continue her appeal, asserting 
that her disability warranted a higher rating.    

The Veteran was afforded a VA examination of the right knee in 
July 2004.  The examiner noted the Veteran's complaints of right 
kneecap pain with a sensation of giving way.  The Veteran also 
reported that he felt her kneecap pop in and out of place on 
several occasions, as well as a sensation of giving way from time 
to time.  The Veteran used no assistance devices or braces.  On 
objective physical examination, she had full range of motion of 
the right knee from 0 degrees of extension to 140 degrees of 
flexion.  Repetitive motion did not additionally limit the 
Veteran's range of motion nor did it cause fatigue or 
incoordination.  The patella was tender and slightly hypermobile.  
There was no varus or valgus instability or laxity of the 
anterior cruciate ligament (ACL), but some crepitus was noted in 
the joint.  An X-ray revealed degenerative changes of the 
patellofemoral joint.  A diagnosis of patellofemoral tracking 
syndrome was provided.

The Veteran was afforded a second VA examination in August 2005 
VA examination.  At that time, the Veteran complained of right 
knee pain with flare-ups during increased activity, squatting, or 
deep knee bends.  The Veteran used no assistance devices or 
braces.  On objective physical examination, she had full range of 
motion of the right knee with no evidence of effusion.  There was 
patellofemoral grind as well as pain at the patellofemoral 
articulation with deep knee bends.  The collaterals, ACL, and 
posterior cruciate ligament (PCL) were stable to anterior and 
posterior drawer testing.  Collaterals were also stable to varus 
and valgus testing.  McMurray's and Apley's tests were negative 
as well.  An X- ray revealed patellofemoral osteoarthritis, mild 
in nature.  There was no evidence of weakened movement, excess 
fatigability, or incoordination.  There was painful motion with 
repetitive knee bends, but no additional loss of functional range 
of motion. 
A diagnosis of right knee patellofemoral osteoarthritis was 
provided.

The Veteran was afforded a third VA examination in December 2006.  
At that time, the Veteran complained of pain, weakness, 
stiffness, and locking in the right knee.  She denied swelling, 
heat, redness, instability, or giving way.  The Veteran did 
report some locking in the knee as well as flare-ups of pain 
about two times a month.  On objective physical examination, she 
had full range of motion of the right knee with no instability of 
the collaterals, ACL, or PCL.  McMurrays and Apley's tests were 
negative.  There was patellofemoral crepitance and pain with 
flexion.  There was no medial or lateral joint pain; her gait was 
normal; and there was no ankylosis.  X-rays revealed early 
degenerative osteoarthritis of the patella.  The diagnosis was 
patellofemoral arthritis and the examiner opined that after 
repetitive exercise, the Veteran lost 10 degrees of functional 
range of motion in flexion.

During the July 2007 Board hearing, the Veteran testified that 
she occasionally used a knee brace; had increased pain, 
especially when bending and going up and down stairs; and had 
some lateral limitation of motion and instability.

The Veteran was afforded a final VA examination in December 2008.  
The examiner noted the Veteran's complaints of increased right 
knee pain, locking, and a popping sensation.  On objective 
physical examination, there was tenderness and guarding of the 
right knee, as well as clicks, snaps and grinding.  There were no 
deformities or instability and no evidence of episodes of 
dislocation or subluxation.  The Veteran did report locking 
episodes several times a week.  The examiner noted that the 
Veteran's gait was normal with no evidence of abnormal weight 
bearing or inflammatory arthritis.  The examiner noted that there 
was abnormal patellofemoral tracking and subpatellar tenderness.  
Range of motion was from 0 degrees of extension to 100 degrees of 
flexion with pain beginning at 90 degrees of flexion.  There was 
no additional functional limitation with three repetitions.

As noted above, the Veteran is currently rated at 10 percent for 
her right knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 for traumatic arthritis.  Based on the above noted 
evidence, the Board finds that an initial rating in excess of 10 
percent for the service-connected right knee disability is not 
warranted. 

As mentioned, traumatic arthritis of the right knee is rated 
based on limitation of flexion and extension.  If arthritis is 
confirmed by X-ray, such as in this case, a 10 percent rating is 
assigned if limitation of motion of the joint involved is 
noncompensable under the corresponding Diagnostic Codes.  Here, 
during the appeal period, ranges of motion studies have not shown 
limitation of extension or flexion to a compensable degree.  
Hence, a rating in excess of 10 percent is not warranted based on 
limitation of motion.  This evidence also provides no basis for 
assignment of separate ratings for limited flexion and extension.  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board has also considered whether an increased rating for the 
right knee disability is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as the 
evidence fails to demonstrate malunion of the tibia and fibula, 
Diagnostic Code 5262 is not applicable.  Finally, as there is no 
showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply for 
arthritis and instability of the knee.  Specifically, the VA 
General Counsel has held that, when x- ray findings of arthritis 
are present and a Veteran's knee disability is evaluated under 
Code 5257, the Veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in at least noncompensable limitation of 
motion.  See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here, despite the Veteran's subjective complaints of 
giving way of the right knee, as there has been no objective 
evidence of instability or laxity of the right knee.  The Board 
notes that the Veteran has continually complained of a sensation 
of giving way (July 2004), patellofemoral pain with deep knee 
bends (August 2005), locking in the right knee (December 2006), 
clicks, snaps, and grinding (December 2008), and symptoms of 
giving way, instability, repeat effusions, and weekly locking 
episodes (December 2008).  The Board further notes that there 
have been objective findings including tenderness and slight 
hypermobility along the patella, crepitus, patellofemoral pain 
and grind, abnormal tracking, subpatellar tenderness, and clicks 
or snaps in the right knee.  

However, examination and testing has continuously shown no 
evidence of objective instability or ligament laxity.  
McMurray's, Apley's, and drawer testing as well as varus and 
valgus testing were consistently negative on all examinations 
throughout the appeal period.  Thus, despite the Veteran's 
subjective complaints noted above, including locking and 
instability, as well as findings of patellofemoral grind and a 
diagnosis of patellofemoral tracking syndrome, there has been no 
evidence throughout the entire appeal period of any objective 
instability or ligamentous laxity of the right knee.  Hence, a 
separate, compensable rating under Diagnostic Code 5257 is not 
warranted pursuant to VAOPGCPREC 23-97 or VAOPCGPREC 9-98 at any 
time during the appeal period.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for a rating in excess of 10 
percent for a right knee disability.  In making this 
determination, the Board considered the benefit-of-the-doubt 
doctrine but finds that it is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular 
evaluation should be assigned in this case.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disabilities at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral for an 
extraschedular evaluation is required.  Id.


ORDER

A rating in excess of 10 percent for a right knee disability is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


